Citation Nr: 1308468	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active naval service from January 1960 to January 1964.  The Veteran died in August 2006, and the appellant is the Veteran's surviving spouse.

In October 2012, the appellant presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims files.  

The Board notes that the Veteran's claim for service connection for skin cancer was originally denied in an April 1986 rating decision; the Veteran was notified of the denial that same month but he did not appeal the denial.  

The Veteran thereafter submitted a claim to reopen the matter in February 1999.  The RO denied reopening in a rating decision issued in August 1999, which the Veteran appealed.  That appeal was pending at the time of the Veteran's death.

The Board notes that additional, pertinent service department records were received after the August 1986 rating decision.  Therefore, in accordance with 38 C.F.R. § 3.156(c), the Board will address the claim on a de novo basis.





FINDING OF FACT

The evidence of record at the time of the Veteran's death established that his skin cancer was etiologically related to his exposure to solar radiation during service.


CONCLUSION OF LAW

For purposes of accrued benefits, service connection for skin cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Accrued benefits are those benefits to which a veteran was entitled to at the time of his death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993). 

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In addition, the veteran must have had a claim pending for such benefits at the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

II.  Factual Background and Analysis

The Veteran died in August 2006.  In September 2006, the appellant filed a claim for accrued benefits.  Her claim was therefore filed within one year of the date of the Veteran's death.  In addition, the Veteran had a claim pending at the time of his death.  Specifically, he had appealed the August 1999 denial by the RO of his attempt to reopen his claim of entitlement to service connection for skin cancer.  In November 2004, the Board remanded the case for further development.  In March 2006, the Board remanded the case for the scheduling of a Travel Board hearing; that hearing was held in June 2006.  One-and-a-half months later, while the case was in appellate status, the Veteran died.

The appellant contends that she is entitled to accrued benefits because the Veteran incurred skin cancer due to his sunlight exposure in the course of his duties as a Navy diver during his active service.  The Veteran's service personnel records reflect that he was a Navy diver and that he took part in numerous diving operations.

The objective evidence of record at the time of the Veteran's death includes VA treatment records showing that the Veteran was treated for skin cancers beginning in 1973, including VA hospitalizations during the 1980s.  A February 1984 VA clinical note states that the Veteran had sun damaged skin from long hours of sun exposure as a navy diver.  VA clinical notations dated between 1999 and 2005 reflect repeated notations that the Veteran had been a Navy diver while in service that are in close proximity to reports of his skin pathology, including skin cancer.  VA treatment notes dated between 2000 and 2005 reflect reports of clinical findings that the Veteran had diffuse skin damage in a photo-exposed distribution that was attributable to his excessive sun exposure.  A February 2003 VA multidisciplinary intake note states that the Veteran's risk of skin cancer due to sun exposure had been discussed with him.  A January 2005 VA oncology consultation note states that a shave biopsy of the Veteran's sun-damaged skin had yielded immunohistochemical study results which showed increased numbers of melanocytes consistent with melanocytic hyperplasia.  A November 2005 note written by the Veteran's longtime VA family medicine physician states that the Veteran's VA oncologist felt that the Veteran's skin pathology was acting like a melanoma and that his local radiation oncologist also felt that it was a melanoma.  The VA family medicine doctor concluded that the Veteran's Navy sun exposure could certainly be an underlying cause.  

In addition, testimony presented by the Veteran during his June 2006 Travel Board hearing indicates that he had been told by his VA doctors that his skin cancer was related to his in-service sun exposure.  As noted above, VA treatment notes dated between 1999 and 2005 support this testimony.  

Thus, the evidence of record at the time of the Veteran's death provides a reasonable basis for attributing the Veteran's skin cancer to his prolonged exposure to sunlight during service.  Therefore, based on the totality of the evidence of record as of the date of the Veteran's death, and giving the benefit of the doubt to the appellant, the Board concludes that service connection for skin cancer for purposes of accrued benefits is in order. 


ORDER

Entitlement to service connection for skin cancer for purposes of accrued benefits is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


